Territory of Michigan, in the supreme court of the territory of THE TERM OF SEPTEMBER IN THE YEAR OF OUR LORD ONE THOUSAND EIGHT HUNDRED EIGHT-
The Jurors of the United States within and for the said Territory of Michigan on their oaths present that John Whipple of Detroit in said Territory of Michigan Major on the twenty fifth day of June in the year aforesaid to wit at Detroit aforesaid being a person of an evil and corrupt disposition *257with force and arms to wit at Detroit aforesaid of and unto Augustus B. Woodward Esquire chief Justice of the said Territory of Michigan in the peace of God of the United States and of this Territory then and there being and unto whom the said John did then and there address himself and Say in a certain discourse which he the said John then and there had with the said Augustus B. Woodward of and concerning a certain suit that was then pending and undetermined in the said Supreme Court of the Territory wherein one James Peltier was Plaintiff and one James and Francis Lasselle was Defendants and which said suit had by the council for the parties been agitated before the said Supreme Court that you (menacing the said Augustus B Woodward) for the Judgment and decision that you had given in the said suit (meaning the decision that the said Augustus B Woodward had given with respect to the continuance of the Said Suit, and which he was sitting in Judgment in the execution of his office) are a damned Rascal and other violent language and gestures to the evil and pernicious example of all others in like cases offending against the peace and dignity of the United States and of this Territory— E Brush Atty Geni

[In the handwriting of James Henry]